    Case 1-18-43991-jmm           Doc 31     Filed 10/05/18      Entered 10/05/18 09:26:55




                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK
                               BROOKLYN DIVISION

IN RE:                                               Case No. 18-43991-cec
                                                     Chapter 13
TONI G. SIMONS
AKA TONI GRETCHEN SIMONS

Debtor(s).
                                 NOTICE OF APPEARANCE


         Deutsche Bank National Trust Company as Trustee for the IndyMac Home Equity
         Mortgage Loan Asset-Backed Trust, Series 2006-H3, a Secured Creditor in the above
         styled proceeding, hereby requests that all matters which must be noticed to creditors,
         any creditors' committees, and any other parties-in-interest pursuant to FRBP 2002,
         whether sent by the Court, the Debtor, or any other party in the case, be sent to the
         undersigned; and pursuant to FRBP 2002(g), requests that the following be added to the
         Court's Master Mailing List:
                                    Stacey Weisblatt, Esquire
                                      Stern & Eisenberg, PC
                                  485 B Route 1 South, Suite 330
                                  Woodbridge Corporate Center
                                         Iselin, NJ 08830




                                           By:      /s/ Stacey Weisblatt, Esquire
                                                 Stacey Weisblatt, Esquire
                                                 Stern & Eisenberg, PC
                                                 485 B Route 1 South, Suite 330
                                                 Woodbridge Corporate Center
                                                 Iselin, NJ 08830
                                                 Phone: (516) 630-0288
                                                 Fax: (732) 726-8719
                                                 sweisblatt@sterneisenberg.com
                                                 Attorney for Creditor
      Case 1-18-43991-jmm            Doc 31      Filed 10/05/18      Entered 10/05/18 09:26:55




                                     CERTIFICATE OF SERVICE

        I HEREBY CERTIFY, under the penalty of perjury, that I caused a true and correct copy
of the foregoing Notice of Appearance to be sent by electronic means via the Court's CM/ECF
notification system this 5th day of October, 2018, to the following:

Norma E Ortiz
Ortiz & Ortiz LLP
32-72 Steinway Street
Suite 402
Astoria, NY 11103
email@ortizandortiz.com
Attorney for Debtor(s)

Michael J. Macco
2950 Express Drive South
Suite 109
Islandia, NY 11749
ecf@maccosternlaw.com
Chapter 13 Trustee

U.S. Trustee
Office of the U.S. Trustee
271 Cadman Plaza East
Suite 4529
Brooklyn, NY 11201
U.S. Trustee

and by standard first class mail postage prepaid to:

Toni G. Simons
aka Toni Gretchen Simons
167-24 Foch Blvd
Jamaica, NY 11434
Debtor(s)


                                              By:      /s/Stacey Weisblatt, Esquire
